BeogdeN, J.
The policy of insurance specified a particular method of cancellation. There is no evidence that this method has been pursued, and therefore the refusal of the agents of the company to accept further premiums did not terminate the contract. The policy further provided that the agents of the company should have the right to inspect the policy. The plaintiff declined to tender the policy for inspection, but the inspection clause in the policy did not impose forfeiture for the breach of such provision, and as the law does not favor forfeitures, the defendant had no right to forfeit the policy because the plaintiff refused to exhibit it upon demand. It necessarily follows that as the policy neither has been forfeited nor canceled that it is still in force as a valid and subsisting contract. Hence, the plaintiff could not maintain an action to recover premiums paid on the contract.
Affirmed.